          Case 6:20-cv-06173-DGL Document 16 Filed 04/21/21 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

PATRICIA L.,
                                                                       DECISION AND ORDER
                                       Plaintiff,
                                                                       20-CV-6173L

                       v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. § 405(g) to review the

Commissioner’s final determination.

       On August 18, 2016, plaintiff filed an application for supplemental security income

benefits, alleging an inability to work at of that date. Her application was initially denied. Plaintiff

requested a hearing, which was held on November 27, 2018 before Administrative Law Judge

(“ALJ”) Asad M. Ba-Yunus. (Dkt. #7-2 at 25). The ALJ issued a decision on December 19, 2018,

concluding that plaintiff was not disabled under the Social Security Act. (Dkt. #7-2 at 25-35). That

decision became the final decision of the Commissioner when the Appeals Council denied review

on January 24, 2020. (Dkt. #7-2 at 1-4). Plaintiff now appeals.

       The plaintiff has moved to remand the matter for further proceedings (Dkt. #10), and the

Commissioner has cross moved for judgment on the pleadings (Dkt. #11), pursuant to Fed. R. Civ.
              Case 6:20-cv-06173-DGL Document 16 Filed 04/21/21 Page 2 of 9




Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is granted, the Commissioner’s

cross motion is denied, and the matter is remanded for further proceedings.

                                            DISCUSSION

         I.       Relevant Standards

         Determination of whether a claimant is disabled within the meaning of the Social Security

Act requires a five-step sequential evaluation, familiarity with which is presumed. See Bowen v.

City of New York, 476 U.S. 467, 470-71 (1986). The Commissioner’s decision that a plaintiff is

not disabled must be affirmed if it is supported by substantial evidence, and if the ALJ applied the

correct legal standards. See 42 U.S.C. § 405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir.

2002).

         II.      The ALJ’s Decision

         Here, the ALJ found that the plaintiff – forty-seven years old on the alleged disability onset

date, with no past relevant work – had severe impairments which did not meet or equal a listed

impairment, consisting of migraine headaches, vertigo/dizziness, depression, bipolar disorder,

anxiety, and a February 2017 “left ankle bimalleolar equivalent fracture with ongoing residuals

status-post March 2017 Open Reduction Internal Fixation (ORIF) surgery.” (Dkt. #7-2 at 27).

         In applying the special technique for mental disorders, the ALJ found that plaintiff is

moderately limited in understanding, remembering, or applying information, moderately limited

in social interaction, moderately limited in concentration, persistence, and pace, and moderately

limited in adapting and managing herself. (Dkt. #7-2 at 28).

         After summarizing the evidence of record, the ALJ determined that plaintiff retains the

residual functional capacity (“RFC”) to perform light work, with the ability to no more than

occasionally balance, stoop, kneel, crouch, crawl, or climb. She can frequently be exposed to


                                                   2
          Case 6:20-cv-06173-DGL Document 16 Filed 04/21/21 Page 3 of 9




hazards, including unprotected heights and dangerous machinery. She is limited to unskilled,

simple, routine tasks with no more than occasional interaction with coworkers and occasional

changes to the work setting. Beginning February 21, 2017 (when plaintiff sustained an ankle

fracture), she is further limited to sedentary work with occasional balancing, stooping, kneeling,

crouching, crawling, and climbing. She can tolerate frequent exposure to hazards including

unprotected heights and dangerous machinery, and is again limited to unskilled, simple, routine

tasks with occasional interaction with coworkers and occasional changes in the routine work

setting. (Dkt. #7-2 at 28-29).

       When presented with the initial (light) RFC at the hearing, vocational expert Ja’Nitta

Marbury testified that an individual with this RFC could perform the positions of laundry sorter,

housekeeper, and label remover. (Dkt. #7-2 at 34). Although the vocational expert did not opine

as to whether jobs existed for a hypothetical individual with the more limited (sedentary) RFC

after February 21, 2017, the ALJ concluded that the RFC’s limitations did not so significantly

erode the base of sedentary work as to prevent plaintiff from performing most unskilled sedentary

occupations. (Dkt. #7-2 at 34-35). The ALJ thus found plaintiff “not disabled.”

       III.    The Medical Opinions of Record

       Plaintiff does not challenge the ALJ’s finding with respect to her mental limitations (i.e.,

that her limitations were no more than moderate in any of the four functional areas), but argues

that the ALJ’s assessment of the medical opinions of record concerning plaintiff’s exertional

limitations was flawed, and that remand is therefore appropriate.

       The Court concurs. The medical opinions of record as to plaintiff’s exertional impairments

included: (1) several 2015 and 2016 opinions by plaintiff’s treating internist, Dr. Miltonia

Woluchem, who opined that due to plaintiff’s ankle injury, dizziness, and recurrent migraines,


                                                3
           Case 6:20-cv-06173-DGL Document 16 Filed 04/21/21 Page 4 of 9




plaintiff was “very limited” (or alternatively, should “avoid prolonged” engagement) in standing,

walking, lifting, carrying, pushing, pulling and bending/squatting, and “moderately” limited in

sitting (Dkt. #7-7 at 212-13, Dkt. #7-13 at 1283-86); (2) the November 1, 2016 examination of

consulting internist Dr. Harbinder Toor, who opined that plaintiff had “moderate” limitations in

standing, walking, sitting, bending and lifting, that pain and headache could interfere with her

routine, and vertigo could sometimes affect her balance (Dkt. #7-8 at 545-48); (3) the November

13, 2018 opinion of treating neurologist Dr. James Azurin, who opined that plaintiff’s migraine

headaches occurred 2-3 times per week for 8-12 hours at a time, causing pain, photosensitivity and

concentration problems significant enough to preclude her from even basic work activities while

symptoms continued, and would cause her to be absent from work about once per month (Dkt.

#7-14 at 1401-02); and (4) an October 15, 2018 opinion by treating family nurse practitioner Yvette

Talton, who stated that due to back pain, knee pain, and an ankle injury, plaintiff could lift no more

than 10 pounds frequently, rarely stoop or squat, never climb ladders, could not variously walk, sit

or stand for more than 20-30 minutes at a time or for 2 hours or more in an 8-hour work day, and

that plaintiff’s migraines caused dizziness and rendered her unable to function until they subsided.

(Dkt. #7-14 at 1399-1400).1

         The ALJ summarized each of these opinions, but found that none of them were entitled to

more than “some” or “little” weight. (Dkt. #7-2 at 31-32).

         Upon review, I find that the ALJ’s rejection of all the medical opinion evidence of record

was not sufficiently supported or explained, and created a gap in the record that deprives the ALJ’s

decision of substantial evidentiary support. Therefore, the matter must be remanded for the purpose


1
  The record also contained opinion evidence from plaintiff’s treating orthopedic surgeon, Dr. John Gibbs. (Dkt. #7-13
at 1296-99, 1300-1303) The ALJ’s decision not to give controlling weight Dr. Gibbs’ opinions was not improper,
given that his opinions were rendered at the time of plaintiff’s ankle injury and surgery, and were not particularly
probative of her RFC before the injury, or after she had recovered from surgery.
                                                          4
          Case 6:20-cv-06173-DGL Document 16 Filed 04/21/21 Page 5 of 9




of reassessing the medical opinions and/or completing the record by obtaining additional medical

opinion evidence.

       “Because a hearing on disability benefits is a non-adversarial proceeding, the ALJ

generally has an affirmative obligation to develop the administrative record.” Perez v. Chater, 77

F.3d 41, 47 (2d Cir. 1996). The record in this case contained treatment records establishing

plaintiff’s longstanding history of migraine headaches and associated symptoms (and after

February 2017, an ankle impairment), as well as depression, anxiety and bipolar disorder. In light

of these diagnoses, which the ALJ found to be “severe impairments,” a thorough assessment and

understanding of plaintiff’s mental and physical limitations was necessary in order to reach a

disability determination supported by substantial evidence.

       In assessing the medical opinions of record, an ALJ is required to consider the factors

specified by 20 C.F.R. §404.1527, which include: (1) the nature of the physician’s relationship to

the claimant – treating, examining, etc.; (2) the supportability of the opinion; (3) the consistency

of the opinion with other evidence of record; (4) the physician’s area of specialty, if any; and

(5) other relevant factors. Id. Where the opinion derives from a treating physician (for claims filed

prior to March 27, 2017), that opinion is entitled to “controlling weight” when it is “well-supported

by medically acceptable clinical and laboratory diagnostic techniques and not inconsistent with

the other substantial evidence” in the record. 20 C.F.R. §404.1527(c)(2).

       Initially, the ALJ did not overtly consider the treating status, treatment history, or area of

specialty of any of the medical sources of record in weighing their opinions. This is reversible

error. See Wagner v. Commissioner, 435 F. Supp. 3d 509, 515 (W.D.N.Y. 2020); Oleske v.

Berryhill, 2020 U.S. Dist. LEXIS 58215 at *18-*20 (W.D.N.Y. 2020).




                                                 5
          Case 6:20-cv-06173-DGL Document 16 Filed 04/21/21 Page 6 of 9




       Furthermore, the reasons given by the ALJ for discounting the medical opinions of record

are factually erroneous and legally insufficient. The ALJ first rejected the opinions of plaintiff’s

treating primary care physician, Dr. Woluchem, because he found them “inconsistent” with

plaintiff’s treatment records. For example, the ALJ stated that Dr. Woluchem’s description of

standing, walking, lifting and postural limitations was unsupported, because plaintiff’s gait was

noted to be “normal” and “there is a clear lack of contributing impairment that correlates to the

reports of dizziness.” (Dkt. #7-2 at 31).

       The ALJ’s reasoning is difficult to follow, but the ALJ’s suggestion that the record does

not support Dr. Woluchem’s opinion (that plaintiff’s dizziness caused limitations) is, on its face,

inconsistent with the ALJ’s own finding at step two that plaintiff’s vertigo/dizziness was a severe

impairment. Indeed, the record contained ample support for the proposition that plaintiff’s

dizziness impacted her ability to perform work-related functions: other treating and examining

sources, including Dr. Toor and nurse practitioner Ms. Talton, made similar findings of dizziness,

and suggested similar limitations to account for it, in their assessments. Nor was specialized

medical evidence strictly necessary to connect plaintiff’s vertigo/dizziness to the standing and

walking limitations identified by Dr. Woluchem: the logical connection between vertigo/dizziness

and impaired ability to balance, stand or walk can be readily appreciated by a layperson.

       The ALJ’s explanation for rejecting the opinion of consulting internist Dr. Toor is similarly

deficient. The ALJ found the opinion to be of “minimal” probative value, due to the fact that Dr.

Toor considered plaintiff’s reported medical history in his assessment (rather than relying solely

on his own diagnoses), and made “drastic clinical findings” that the ALJ found incredible, such as

measuring only 20-30 degrees of spinal flexion (bending forward) and zero degrees of spinal

extension (bending backward). (Dkt. #7-2 at 31, #7-8 at 547).


                                                 6
          Case 6:20-cv-06173-DGL Document 16 Filed 04/21/21 Page 7 of 9




        Initially, the ALJ’s rejection of Dr. Toor’s opinion – not because of any internal

inconsistency or on the strength of any contrary evidence, but solely because of the ALJ’s

speculative notion that Dr. Toor’s objective clinical findings were too “dramatic” – amounted to

an improper substitution of the ALJ’s lay opinion for Dr. Toor’s competent medical judgment. See

Merritt v. Commissioner, 2019 U.S. Dist. LEXIS 188191 at *13-*14 (W.D.N.Y. 2019)(where ALJ

improperly substituted his own lay opinion for competent medical evidence in formulating

claimant’s RFC, his decision is not supported by substantial evidence and remand is required);

Kelsey O. v. Commissioner, 2018 U.S. Dist. LEXIS 107656 at *18 (N.D.N.Y. 2018)(ALJ’s

rejection of consulting examiner’s opinion that plaintiff required an inhaler, based solely on the

ALJ’s interpretation of the examiner’s “normal” chest and lung examination findings, was an

improper substitution of lay opinion for medical expertise, and required remand).

        Dr. Toor thoroughly examined plaintiff, summarizing her medical history and making

objective, contemporaneous assessments of, e.g., her gait, squat, spinal flexion and extension,

range of motion in all extremities, strength in all extremities, reflexes, fine motor coordination and

grip strength. The exertional and postural limitations opined by Dr. Toor are not inconsistent with

the objective results of this examination, and the ALJ set forth no acceptable reason for rejecting

them.

        With respect to Dr. Azurin’s statement concerning the impact of plaintiff’s migraine

headaches, the ALJ afforded it “very little weight” due to its alleged inconsistency with plaintiff’s

treatment records, which contained “no real clinical or diagnostic evidence to add support [to the

idea that plaintiff’s migraines caused functional limitations] and treatment frequency does not

appear to correlate to the allegations presented.” (Dkt. #7-2 at 32).




                                                  7
          Case 6:20-cv-06173-DGL Document 16 Filed 04/21/21 Page 8 of 9




       The ALJ did not identify how plaintiff’s treatment records were inconsistent with Dr.

Azurin’s opinion. To the contrary, the treatment records evidence regular, ongoing treatment

sessions with Dr. Azurin over at least a two-year period, with continued complaints of unresolved

migraine headache symptoms despite multiple medications.

       In sum, the ALJ’s assessment of the medical opinions of record, and the reasons he

provided for rejecting them, were insufficient. Even assuming arguendo that the ALJ had properly

assessed the medical opinion evidence when he opted to reject the bulk of the exertional limitations

specified therein, the rejection of those opinions created a gap in the record. In that event, the ALJ

“should have sought a conclusive determination from a medical consultant” who was able to

review the record and perform an in-person evaluation of plaintiff. Falcon v. Apfel, 88 F. Supp. 2d

87, 90 (W.D.N.Y. 2000). See also 20 C.F.R. §404.1519a(b)(4) (an ALJ must order a consultative

examination when a “conflict, inconsistency, ambiguity or insufficiency in the evidence must be

resolved”); Aurilio v. Berryhill, 2019 U.S. Dist. LEXIS 157839 at *23 (D. Conn. 2019)(where ALJ

rejects all medical opinions in the record, an evidentiary gap is created); Smith v. Commissioner,

337 F. Supp. 3d 216, 226 (W.D.N.Y. 2018)(where the ALJ rejects all medical opinion evidence

and the record “does not contain a useful assessment of [p]laintiff’s limitations,” remand for

development of the record is appropriate).

       Because I find that remand is appropriate, I decline to reach the remainder of plaintiff’s

arguments.



                                          CONCLUSION

       For the foregoing reasons, plaintiff’s motion for judgment on the pleadings (Dkt. #10) is

granted, and the Commissioner’s cross-motion (Dkt. #11) is denied.


                                                  8
         Case 6:20-cv-06173-DGL Document 16 Filed 04/21/21 Page 9 of 9




       The Commissioner’s decision that plaintiff was not disabled is reversed, and the matter is

remanded for further proceedings. Upon remand, the ALJ is instructed to reassess all of the medical

opinions of record, applying the relevant factors and giving detailed reasons for the weight given

to each. In the event the ALJ does not credit the limitations described therein, the ALJ should

request RFC reports (and, to the extent he deems necessary, updated treatment records) from

plaintiff’s treating source(s), and/or to order consultative examinations, sufficient to permit the

redetermination of plaintiff’s RFC and disability status upon a full and complete record.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       April 21, 2021.




                                                9
